           Case 3:19-cv-00294-SDD-RLB            Document 1   05/09/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

JOHN POTTER, individually and                               CASE NO.:
on behalf of all others similarly situated

VERSUS

CENIKOR FOUNDATION, INC. and
BILL BAILEY, II

                      COMPLAINT—FLSA COLLECTIVE ACTION


       NOW INTO COURT, through undersigned counsel, comes Plaintiff John Potter,

individually and on behalf of other similarly situated individuals, who brings this Complaint

pursuant to the Fair Labor Standards Act, (“FLSA”) 29 U.S.C. § 201 et seq. and alleges as

follows:

                                             Jurisdiction

                                                  1.

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 as Plaintiff’s

claims arise under 29 U.S.C. § 216(b).

                                               Venue

                                                  2.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) because Plaintiff and

many of the putative members of this collective action were employed and worked in this district

while being subject to the defendants’ unlawful payroll scheme.




                                         The Defendants


	                                                                                            1	  
            Case 3:19-cv-00294-SDD-RLB          Document 1         05/09/19 Page 2 of 9



                                                 3.

       Made Defendants herein are the following:

       I.       Cenikor Foundation, Inc. (“Cenikor”), a Texas based corporation with its

                principal business establishment in Louisiana located at 2414 Bunker Hill Drive,

                Baton Rouge, LA 70808; and

       II.      Bill Bailey, II (“Bailey”), a natural person of the age of majority residing, upon

                information and belief, in Harris County, Texas.

                                        Statement of Facts

                                                 4.

       Cenikor is an inpatient facility that provides rehabilitation counseling to its patients. As a

part of the its program, Cenikor assigned Plaintiff Potter and the putative members of the

collective action to third-party companies for “work.”

                                                 5.

       Cenikor selected the jobs and employers for Plaintiff Potter and the putative members of

the collective action.

                                                 6.

       Cenikor arranged for and negotiated the terms of employment between the third party

companies and Plaintiff Potter and the putative members of the collective action.

                                                 7.

       Cenikor had the authority to, and in fact did, make all employment-based decisions on

behalf of Plaintiff Potter and the putative members of the collective action.



                                                 8.




	                                                                                                 2	  
         Case 3:19-cv-00294-SDD-RLB             Document 1       05/09/19 Page 3 of 9



       At all times relevant herein, Defendant Bailey was the Chief Executive Officer of

Cenikor. Upon information and belief, Bailey established, perpetuated, and/or implemented

Cenikor’s policy to (1) not pay Plaintiff Potter and the putative members of the collective action

a minimum wage; (2) not pay Plaintiff Potter and the putative members of the collective action

overtime compensation; (3) unlawfully assign Plaintiff Potter’s and the putative members’ of the

collective action wages from third parties to Cenikor; and (4) not pay wages that were “free and

clear.” Bailey had the authority to, and did make all employment-based decisions on behalf of

Plaintiff Potter and the putative members of the collective action.

                                                 9.

       Defendants are in the business of providing inpatient healthcare related services to

mentally ill individuals. Specifically, Cenikor provides inpatient rehabilitation-related services.

Accordingly, Defendants are jointly and individually covered enterprises under the FLSA.

                                                10.

       Cenikor is an “enterprise” as that term is defined by the FLSA, 29 U.S.C. §203(r)(1), and

is an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. §203(s)(1).

                                                11.

       On information and belief, Cenikor has annual revenue that exceeds $500,000.00 for all

years relevant to this matter.

                                                12.

       On information and belief, employees of Cenikor use computer systems, medicine,

medical supplies, and instruments and tools that were produced in commerce. Defendants

further transact business in multiple states.




	                                                                                               3	  
         Case 3:19-cv-00294-SDD-RLB            Document 1       05/09/19 Page 4 of 9



                                               13.

       Plaintiff and all putative collective members’ are “employees” of Defendants as defined

by 29 U.S.C. § 201(e)(1).

                                               14.

       Defendants are Plaintiff Potter’s and the putative members’ of the collection action

“employer” within the meaning of the FLSA, 29 U.S.C. §203(d). Defendants (1) controlled the

time, place, and manner of work for Plaintiff Potter and the putative members of the collective

action, and (2) had a much larger investment, in comparison to Plaintiff Potter and the putative

members of the collective action, relative to the work performed.

                                               15.

       Defendants required Plaintiff Potter and the putative members of the collective action to

work far in excess of 40 hours per week. However, Defendants never paid Plaintiff Potter and the

putative members of the collective action for the work performed. Accordingly, Defendants

violated the federal minimum wage and overtime requirements of the FLSA relative to its

arrangement with Plaintiff Potter and the putative members of the collection action.

                                               16.

       Defendants’ payroll scheme is to have Plaintiff and the putative collective members’

perform work for a third-party, then pocket the wages earned by the workers in exchange for

board, lodging, and other facilities. Such policy is in violation of 29 C.F.R. §531.35 because the

wages were not paid finally and unconditionally, or free and clear.

                                               17.

       Defendants unlawful payroll scheme constitutes an unlawful “kickback,” as that term is

defined in 29 C.F.R. §531.35 because Cenikor benefited in whole or in part by the scheme.




	                                                                                              4	  
         Case 3:19-cv-00294-SDD-RLB              Document 1      05/09/19 Page 5 of 9



Specifically, the wages assigned to Cenikor were used to profit, and pay, upon information and

belief, the salaries of Defendant Bailey and other personnel of Cenikor.

                                                18.

       While the FLSA does authorize the deduction from wages for the payment of “facilities”

under certain circumstances that do not exist herein, Cenikor deducted more than the reasonable

cost or fair value of providing board, lodging, or other facilities to an employee.

                                                19.

       Plaintiff Potter and the putative members of the collective action suffer from substance

abuse-related addiction. Cenikor used the mental illness of addiction suffered by Plaintiff Potter

and the putative members of the collective action to hide and obscure the wage violations by (1)

not identifying to Plaintiff Potter and the putative members of the collective action the actual

amount of wages being earned by them; (2) not identifying to Plaintiff Potter and the putative

members of the collective action the reasonable costs associated with board, lodging, and other

facilities prior to making such unlawful deductions; and (3) keeping Plaintiff Potter and the

putative members of the collective action under the threat of removal from and cessation of the

rehabilitation services treating their mental illness. These wrongful acts by Defendants constitute

extraordinary circumstances to equitably toll the statute of limitations for Plaintiff Potter and the

putative members of the collective action.

                               FLSA Collective Action Allegations

                                                20.

       Plaintiff Potter brings the claims set forth above on his own behalf and on behalf of a

collective defined as all similarly situated persons employed by Defendants to whom Defendants

required them to work for third-parties and withheld all or portions of their wages.




	                                                                                                 5	  
            Case 3:19-cv-00294-SDD-RLB          Document 1       05/09/19 Page 6 of 9



                                                21.

       Defendants know the precise number, as well as the identities, of individuals who would

be eligible to participate in this collective action. That group is believed to include several

thousand individuals. To the extent required by law, notice will be provided to the prospective

members of the collective via first class mail and/or by use of other forms of notice including

emails, texts and postings that have customarily been used in collective actions, subject to Court

approval.

                                                22.

       Plaintiff Potter is similarly situated to the proposed collective as there are questions of

fact and law common to the both Plaintiff and the collective, including (a) whether Defendants

failed to pay a minimum wage as required by the FLSA; (b) whether Defendants’ payroll scheme

violated the “free and clear” provisions of the FLSA; (c) whether Defendants’ payroll scheme

constituted an unlawful assignment of wages in violation of the FLSA; and (d) whether

Defendants failed to pay overtime wages as required by the FLSA.

                                                23.

       Defendants have knowingly and willfully violated the FLSA relative to their employment

of Plaintiff Potter and the putative members of the collective action. Accordingly, Plaintiff Potter

and the putative members of the collective action are entitled to liquidated damages, reasonable

attorneys’ fees, and the costs of these proceedings.

                                                24.

       Attached hereto and made a part hereof as Exhibit A is the FLSA Consent to Sue form

executed by Plaintiff Potter in accordance with 29 U.S.C. §216(b).




	                                                                                                6	  
             Case 3:19-cv-00294-SDD-RLB             Document 1     05/09/19 Page 7 of 9



            WHEREFORE, Plaintiff, John Potter, individually and on behalf of the collective

members he seeks to represent, prays for the following relief:

       1.      Designation of this action as a collective action pursuant to the Fair Labor Standards

               Act claims and a prompt issuance of notice, pursuant to 29 U.S.C. §216(b), to all

               similarly situated members of the FLSA opt-in collective notifying them of the

               pendency of this action, permitting them to assert timely FLSA claims in this action

               by filing individual consent to sue forms pursuant to 29 U.S.C. §216(b) and equitable

               tolling of the statute of limitations from the date of filing this complaint until the

               expiration of the deadline for filing consent to sue forms pursuant to 29 U.S.C.

               §216(b);

       2.      An award of damages as provided by the FLSA, including liquidated damages to be

               paid by Defendants;

       3.      An order appointing Plaintiff and his counsel to represent the collective members;

       4.      Reasonable attorneys’ fees, costs, and expenses of this action as provided by the

               FLSA;

       5.      A judgment declaring that Defendants Cenikor Foundation, Inc. and Bill Bailey, II

               are liable in solido for damages as provided by the FLSA, including liquidated

               damages, reasonable attorney’s fees, costs, and expenses of this action;

       6.      Any other relief that this Court deems just.




	                                                                                                  7	  
       Case 3:19-cv-00294-SDD-RLB    Document 1       05/09/19 Page 8 of 9




                            Respectfully Submitted:

                            THE BULLMAN LAW FIRM, LLC

                            /s/James R. Bullman
                            James R. Bullman, Bar Roll No. 35064 –T.A.
                            201 St. Charles Street
                            Baton Rouge, LA 70802
                            Telephone: (225) 993-7169
                            Facsimile: (225) 387-3198
                            Email: james@thebullmanlawfirm.com
                            Attorney for Plaintiff


                                    AND


                            /s/Christopher Jones
                            CHRISTOPHER K. JONES, #28101
                            PATRICE HALEY #38250
                            KEOGH, COX & WILSON, LTD.
                            701 Main Street
                            Baton Rouge, Louisiana70802
                            Telephone: (225) 383-3796
                            Facsimile: (225) 343-9612
                            Email: cjones@keoghcox.com
                            phaley@keoghcox.com
                            Attorney for Plaintiff

                                    AND

                            /s/Philip Bohrer
                            PHILIP BOHRER, #14089
                            SCOTT E. BRADY, #24976
                            BOHRER BRADY, LLC
                            8712 Jefferson Highway, Suite B
                            Baton Rouge, Louisiana 70809
                            Telephone: (225) 925-5297
                            Facsimile: (225) 231-7000
                            Email:phil@bohrerbrady.com
                            scott@bohrerbrady.com
                            Attorney for Plaintiff




	                                                                           8	  
       Case 3:19-cv-00294-SDD-RLB   Document 1   05/09/19 Page 9 of 9




	                                                                      9	  
